Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report (the “report”) of MEDITE Cancer Diagnostics, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2015, I, Robert F. McCullough, Jr., the Chief Financial Officer of the Company, do hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that to the best of my knowledge: (1)the report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 12, 2016 /s/ Robert McCullough Jr. Robert McCullough Jr. Chief Financial Officer
